In re Matthews, Emanuel, Jr.; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW97 1233; Parish of East Baton Rouge, 19th Judicial District Court, Div. “F”, No. 3-97-206.
Granted. The district court is ordered to bring relator to trial at the earliest practicable date but not later than July 31, 1997. The trial court is farther ordered to provide this Court with proof of compliance with this order. See also State v. Matthews, 97-1223 (La.App. 1st Cir. 6/12/97).
LEMMON, J., not on panel.